 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    TAEK YOON,                                 Case No. CV 11-6792-VAP (KK)
11                        Plaintiff,
12                       v.                      ORDER ACCEPTING FINDINGS
                                                 AND RECOMMENDATION OF
13    LEE, ET AL.,                               UNITED STATES MAGISTRATE
                                                 JUDGE
14                        Defendants.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Defendants Saavedra and Gray have objected. The
21   Court accepts the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that the Motion to Dismiss the claims
23   against Defendants Saavedra and Gray is DENIED.
24
25   Dated: November 14, 2018
26
                                       HONORABLE VIRGINIA A. PHILLIPS
27                                     Chief United States District Judge
28
